Case 5:19-cv-00033-LGW-BWC Document? Filed 04/23/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

HUY N. TRINH,

Petitioner,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV519-33
UNITED STATES OF AMERICA,

Respondent.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 17th day of April 2020, adopting the
Report and Recommendation of the Magistrate Judge, DISMISSING Trinh's 28 U.S.C. § 2241
Petition, as amended, and DENYING Trinh in forma pauperis status on appeal. This case stands

closed.

  

Approved by:

 

/
HON. LISA GODBEY WOOD, JUDGE
U D STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

oo \ ts, 20 103 John E. Triplett, Acting Clerk
7" |

Date Clerk

 

Candy Aabehe

(By) Depufy Clerk

GAS Rev 10/1/03
